Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 03-2649

                          DENNIS J. SOLOMON,
                         Plaintiff, Appellant,

                                      v.

                  PURITAN CLOTHING, INC., ET AL.,
                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. George A. O'Toole, Jr., U.S. District Judge]


                                   Before

                         Selya, Circuit Judge,
                    Stahl, Senior Circuit Judge,
                      and Lynch, Circuit Judge.



     Dennis J. Solomon on brief pro se.
     Scott W. Lang and Lang, Xifaras & Bullaard on brief for
appellee Puritan Clothing, Inc.
     Russell Beck, Carrie J. Fletcher and Epstein Becker & Green on
brief for appellee CranBarry, Inc.
     Nelson G. Apjohn, Michelle Chassereau Jackson and Nutter,
McClennen & Fish, LLP on brief for appellees Herbert Mordecai and
Eileen Mordecai.



                             August 13, 2004
          Per Curiam. After a thorough review of the record and of

the parties' submissions, we affirm, essentially for the reasons

set out in the district court's Memorandum and Order dated July 11,

2001, and its Order dated February 4, 2002.    We add that it appears

Solomon has forfeited his civil RICO and invasion of privacy claims

by failing to provide any developed argument in support of those

claims in his appellate brief.   We find no abuse of discretion in

the district court's refusal to allow Solomon's late-filed motion

to amend, see Maine State Bldg. & Constr. Trades Council v. U.S.

Dept. of Labor, 359 F.3d 14, 18 (1st Cir. 2004); and we reject his

suggestion that Judge O'Toole was required to recuse himself from

this matter.   See In re Boston's Children First, 244 F.3d 164, 167

(1st Cir. 2001) (recusal required only where facts exist which "an

objective, knowledgeable member of the public would find to be a

reasonable basis for doubting the judge's impartiality.").



          Affirmed.   See 1st Cir. R. 27(c).